Citation Nr: 1509477	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  07-10 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability. 

2.  Entitlement to service connection for residuals of a chest contusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to December 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part declined to reopen the Veteran's previously denied claims for service connection for residuals of a chest contusion and incomplete fusion of spinous processes L5, S1.

In May 2010, the Board reopened and remanded his claims for service connection for the back and chest.  In March 2012, the Board again remanded the Veteran's claims for service connection for chest and back disabilities to the Appeals Management Center (AMC) for further evidentiary development which was subsequently completed.  

In February 2013, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  The VHA neurosurgeon was asked to address, in pertinent part, whether it was as likely as not that the Veteran had a chest and/or thoracolumbar spine disability that was related to his military service.  The requested opinion was provided in March 2013 and associated with the Veteran's record.  The VHA opinion has also been provided to the Veteran, and he was afforded 60 days to provide additional argument or evidence.  In June 2013, the Veteran submitted a statement with new evidence.  He also expressly indicated that he did not waive consideration by the Agency of Original Jurisdiction (AOJ) and that he wished for his case to be remanded to the AOJ for initial consideration of this new lay evidence.  Thus, in June 2013, the Board remanded this case.  

The issue of chronic lymphocytic leukemia as due to claimed inservice herbicide exposure has been raised by the record in a statement received in August 2014, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  A thoracolumbar disability is not attributable to service and arthritis was not manifest in the initial post-service year.

2.  Residuals of a chest contusion are not attributable to service.  


CONCLUSIONS OF LAW

1.  A thoracolumbar disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2014).  

2.  Residuals of a chest contusion were not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in August 2005 and May 2007 letters prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  As noted, the Board also obtained a VA medical expert opinion (VHA opinion).  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran's service treatment records clearly document an accident in 1978 in which he fell on a ladder and sustained trauma to the chest and left arm or shoulder.  He was treated repeatedly after that time for subjective pain in the chest and back, including the lower, middle, and upper back, as well as the neck.  He was diagnosed with recurrent back pain and costochondritis and physicians were able to palpate gross muscle spasms in the lower lumbar and thoracic regions on at least one occasion.  X-rays during service were normal.  The Veteran separated from service in December 1980.

Post-service, the Veteran was examined in March 1981.  The Veteran was diagnosed as having incomplete fusion of spinous processes of L1-S1 as well as chronic chest wall pain.  December 1981 private records showed that the Veteran sought chiropractic care.  At that time, he was diagnosed with thoracic intercostal neuralgia and lumbalgia with sciatic radiculitis.  Approximately three months later, he was afforded a VA examination.  The February 1982 VA examiner diagnosed him with a history of back strain, left shoulder strain, chest contusion, incomplete fusion of spinous processes of L5-S1, and myalgias of the neck, back, and entire chest regions.  The examiner noted that the diagnosis of costochondritis was inappropriate because that diagnosis referred to pain at junctions of rib and cartilage usually 2nd or 3rd sharply localized.  However, the Veteran's pains were diffuse, widespread, and not related to costal junctions.  Thus, the proper designation was "undiagnosed chest and neck pain" and myalgia was simply another term for the same undiagnosed condition.

Subsequent VA treatment records include x-rays dated in June 2005 with an impression of arthritis in the thoracic and cervical spine, as well as complaints of chronic back and neck pain in May 2006.  A January 2006 private chiropractic treatment record indicates diagnoses of sacralgia, lumbalgia, and cervalgia, with dramatic loss of range of motion in the thoracic spine, as well as objective pain and spasm in all sections of the spine.  Further, one of the Veteran's treating chiropractors, M.L.B., D.C., stated in a June 2007 letter that she had treated the Veteran for pain in the upper and middle back, as well as the chest and rib cage, on numerous occasions since March 2001.  She also stated that these areas exhibited arthritic changes, and that she believed these conditions were the result of the Veteran's injury during service in which he fell and landed on his chest and ribcage. 

The Veteran was afforded a VA examination in February 2011.  However, the Board previously found that this examination was deficient because it was unclear if the record was reviewed and the opinion was insufficient.  The physical examination yielded diagnoses of lumbar spondylosis, cervical spondylosis, diffuse idiopathic skeletal hyperostosis (DISH), and degenerative changes in the lower thoracic spine.  The examiner did not clearly provide an opinion as to the likely etiology of the condition or comment upon the private medical opinion of record.  Rather, the examiner only stated that "osteoarthritis develops from normal wear-and-tear of the joints as we age."  She further stated that she "cannot base the relationship of the development of the Veteran arthritis to his in-service fall with chest contusion and rib cage."  The Board noted that the one-sentence opinion and rationale did not address whether the in-service injury and disabilities found on service discharge examination resulted in a current disability.  Moreover, while the examiner referenced the June 2007 private medical opinion, the VA examiner did not indicate the basis for her agreement or disagreement with that opinion.

The Veteran was afforded a VA examination the following year.  The March 2012 VA examiner reviewed record and diagnosed the Veteran with mild degenerative changes, lumbar spondylosis and DISH.  With regard to DISH, he stated that DISH described a phenomenon characterized by a tendency toward ossification of the ligaments.  Ossification of the longitudinal ligaments, especially the anterior ligaments, of the spine produced a tortuous paravertebral mass anterior to and distinct (at least radiologically) from the vertebral bodies.  Grossly, the appearance was that of candle wax dripping down the spine.  While the thoracic anterior longitudinal ligament was ossified, the areas of ossification often meet with fusion.  Motion was actually possible in contrast to lumbar vertebral bridging, which was associated with loss of lumbar motion.  The zygapophyseal and sacroiliac joints were not involved in DISH, and the intervening intervertebral disc space was preserved.  The examiner ultimately noted that DISH more likely than not occurred after the Veteran's age of 50; and also according to the medical literature, would not have been a result of an injury occurring as a chest contusion; and was less likely than not to cause other spinal pain, including low back pain.  The examiner provided a negative nexus opinion as it pertained to the diagnosis of DISH, but not for the other diagnoses.

The March 2013 VHA opinion reviewed the service records, noting the inservice injury wherein the Veteran fell down a ladder suffering injuries to his left shoulder, mid-back and chest wall.  The VA medical expert stated that there was little doubt that the fall led to ongoing problems with pain in the thoracic spine and chest wall.  The VA medical expert noted that on October 21, 1980, the Veteran presented with chest pain that was reproducible with sternal pressure which this physician felt was appropriately diagnosed as costochondritis or inflammation of the chest wall.  A 1982 x-ray later showed incomplete fusion of the spinous processes of L5-S1.  The medical expert indicated that this was a common finding on x-ray and in most cases, was due to a congenital process of incomplete formation of these segments in utero.  Thereafter, there was a long gap in the records.  Chronic neck and back pain were noted by the physician to be present in June 2005.  At that time, x-rays did not show evidence of old injury or unexpected pathological findings.  The Veteran had osteophyte formation at C5-6, C6-7, and T7-9.  He stated that formation of osteophytes or "bone spurs" in layman's terms, is a normal part of the aging process of the spine, particularly in patients who are in their 30's or older.  The letter of M.L.B., D.C., was acknowledged, but the VA medical expert noted that the only rationale that was provided was that the Veteran had arthritis, but this physician did not agree with that assessment of causality as there was no basis of medical fact that seeing "arthritic changes" in a particular anatomic area means that a prior injury has occurred in that location.  On the contrary, the physician noted that seeing arthritic changes without evidence of past trauma (fracture, dislocation, etc.) would lead a reasonable practitioner to conclude that any pain or symptoms would be most likely due to degenerative changes associated with aging.  The medical expert further noted that other chiropractor notes (from C.M., D.C.) mentioned "hypermobility at multiple segments on exam," which was a commonly diagnosed entity on chiropractic examination, but an unhelpful finding.  The expert indicated that an overwhelming majority of spine surgeons agree that there is no way to diagnose such a thing on physical examination unless a severe, grossly unstable fracture is present, which is not the case for the Veteran.  

The VA medical expert also reviewed February 2011 VA x-rays which showed no compression deformities or fractures of the lumbar spine, but reflected degenerative changes for someone the Veteran's age.  The impression was lumbar spondylosis which means degenerative changes of the spine which was a common findings for a male in his 60's, regardless of any past history of trauma.  Cervical spine x-rays at that time had similar findings.  The thoracic x-rays, however, showed multiple osteophytes and syndesmmophytes (bone spurs and calcifications) that were consistent with DISH.  He noted that this was apparently a new findings as this was not shown on prior x-rays, even of the chest which would show DISH on a lateral view.  The VA medical expert then went on to discuss DISH.  He noted that the cause of DISH was not known, but had never been shown to be associated with traumatic injury.  

In summary, the VA medical expert concluded that the Veteran's current diagnoses were degenerative changes of the thoracic spine, lumbar spondylosis, and DISH which were all conditions which were part of the normal aging process of the spine, irrespective of past activity or history of trauma.  He noted that trauma that results in fracture or other physical disruption of the spine can accelerate the normal process of aging, but there was no evidence of fracture or spinal dislocation in this Veteran's x-rays both immediately after the accident and in more recent years.  Moreover, the reports of these x-rays supported a slow progression of changes leading to these three diagnoses as opposed to an acute injury in the past.  For example, the VA medical expert pointed to 2005 thoracic x-rays which showed some osteophytes, but no diagnosis of DISH, but the 2011 x-rays clearly supported a diagnosis of DISH, showing a progression of degenerative and other changes of the spine.  While the records documented the Veteran's complaints of ongoing pain since the accident, these diagnoses were commonly seen in patients of the Veteran's age group, and in fact most of the time are not associated with pain.  In his medical opinion, the VA medical expert stated that there was not a 50 percent probability or greater that the current degenerative changes, spondylosis and DISH were related to or the result of military service, including the fall sustained by the Veteran.  

The VA medical expert is the Chief of Neurosurgery of a VA medical center.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the VA medical expert was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Subsequent to the VHA opinion, the Board received copies of private records including a private evaluation continued to diagnosis spondylosis and an MRI continued to show degenerative changes of the thoracic spine.  Thus, this evidence basically showed the same medical status that was already of record.

Although the Veteran indicated that a physician suggested to him that he may have a detached rib injury that would not appear on MRI or x-ray, the Veteran did not furnish any supporting evidence.  As a lay person, in the field of medicine the Veteran does not have the training or expertise to render a competent opinion on the claimed issues, as this cases involves medical determinations that are too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In fact, this case is so complex, as noted, a VHA expert opinion was obtained.  Thus, the Veteran's opinion by itself cannot support his claims, and is outweighed by the findings to the contrary by the VA medical expert, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

In considering the conflicting opinions of record, the private chiropractor's opinion and the VHA opinion (since the other VA medical opinions were already deemed incomplete), the Board finds that the VHA opinion is more probative since it is more thorough.  This VHA report cited to pertinent medical literature and addressed all of the Veteran's diagnoses, explaining why the diagnoses were not etiologically related to service.  The private chiropractor did not provide a complete opinion as it was conclusory and did not reflect all the diagnoses.  Further, and as previously set forth, the VA medical expert explained the deficits of that opinion and the Board agrees that it was not thoroughly supported.  

In light of the foregoing, the Board finds that service connection for thoracolumbar disability and residuals of a chest contusion is not warranted as the inservice injury did not result in the current diagnoses and arthritis was not manifest in the year following service.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claims, and they must be denied.



ORDER

Service connection for a thoracolumbar spine disability is denied.

Service connection for residuals of a chest contusion is denied.  



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


